          Case 1:18-cv-01389-CKK Document 30 Filed 10/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DAVID L. SNYDER,
          Plaintiff
        v.
                                                          Civil Action No. 18-1389 (CKK)
 UNITED STATES DEPARTMENT                     OF
 JUSTICE, et al.,
          Defendants


                                            ORDER
                                        (October 28, 2019)


        The Court is in receipt of the parties’ [29] Stipulation of Dismissal. Pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to the DISMISSAL of the FBI
WITHOUT PREJUDICE. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the
parties stipulate to the DISMISSAL of the U.S. Department of Justice Office of Inspector
General WITH PREJUDICE. Accordingly, it is hereby ORDERED this case is DISMISSED.

       SO ORDERED.



                                                       /s____________________________
                                                      COLLEEN KOLLAR-KOTELLY
                                                      UNITED STATES DISTRICT JUDGE
